Exhibit 10.1

--------------------------------------------------------------------------------

Document No.: CMBC-HT-469 (S.Y. 2012)
 
 
 
 
 
 
 
 
 
 
 
 
Loan Contract
 
 


 
 


 
 
No.: (matching) Z.R.J.D.Z. 20130005
 
 


 


 


 
 
 
1

--------------------------------------------------------------------------------

 
 
Party A: Jiangxi Zhangshu Yida Tourism and Development Co., Ltd. (Lender)
Valid ID: Business License 360982210009287
Domicile: No. 99, Gexuan Rd., Zhangshu City
Postal code:
Tel.:
Fax:
 
Party B: Wang Qiaoqia (Borrower)
Valid ID: 142724196910203122
Domicile: Unit 401, Building 18, Jintai Residential Quarters, Gulou District,
Fuzhou
Postal code:
Tel.:
Fax:
 
Party C: China Minsheng Banking Corp., Ltd., Fuzhou Branch (Supplier)
Domicile: No. 280, Hudong Rd., Fuzhou City
Legal representative: Su Suhua
Postal code:
Tel.:
Fax:
 
In order to perform the Financial Advisor Contract (Contract No. (Matching
Finance), R.Z. 20130006) between Party A and Party C and the Financial
Consultant Contract (Contract No.      /    ) or Finance Entrustment (No.
L.C.W.Z. 20130006) between Party B and Party C, with Party C as the mediator,
based on the equality and voluntariness, the Contract is made by and between
Party A and Party B, regarding loan issued by Party B to Party A, funds borrowed
by Party A from Party B and the service provided by Party C, in accordance with
relevant state laws and regulations in good faith.
 
The loan and debt herein have the same meaning.
 
Chapter I Loan Amount, Term and Purpose
 
Article 1 The loan amount hereunder is RMB (in words) TWELVE MILLION FIVE
HUNDRED THOUSAND, (in figure RMB 12,500,000).
 
Article 2 The loan term hereunder is from July 22, 2013 to July 22, 2014. The
interests shall be calculated since the loan is issued to the loan account
opened by Party A at Party C (account number 1502014210009425, opening bank
Sales Department of China Minsheng Banking Corp., Ltd., Fuzhou Branch),
regardless of actual use.
 
Article 3 The purpose of the loan is for Jiangxi Zhangshu Yang-sheng Paradise
tourism project only. Party A shall not use the loan hereunder for illegal
activities, illegal business or areas prohibited by state laws and regulations;
Party A shall not change the purpose for the loan or embezzle the loan.
 
 
2

--------------------------------------------------------------------------------

 
 
Article 4 The annual interest rate for the loan hereunder is 10% (I); monthly
interest rate hereunder = annual interest rate/12, daily interest rate = annual
interest rate/360. After the issuance of the loan, if the People's Bank of China
(hereinafter referred to as PBC) adjusts relevant benchmark interest rate,
then      1     :
 
1. The loan interest rate hereunder shall not change;
 
2. The loan interest rate shall be calculated through the following format: I'
(adjusted interest rate) = (newly published loan benchmark interest rate at the
same period by PBC/the loan benchmark interest rate at the same period by PBC on
the loan issuing date) * I.
 
Notwithstanding the agreement herein, the loan interest rate hereunder shall not
exceed 4 times of benchmark interest rate. Both parties agree that the exceeding
part shall be deemed as a loan interest rate 4 times higher than benchmark
interest rate.
 
Chapter II Default Interest
 
Article 5 Where Party A fails to pay off the loan principal and interests, since
the due date, the default interest shall be calculated based on account payable
in accordance with default interest and overdue days, till the day on which
Party A pays off.
 
The default rate shall be [50%] more in addition to the loan interest rate
hereunder.
 
Article 6 Where Party A fails to use the loan in accordance with the purpose
agreed herein, Party B may charge Party A of default interests, which shall be
calculated based on the embezzled loan amount in accordance with default
interest rate hereunder and actual default days, since the default date till
Party A pays off principal and interest.
 
The default interest rate hereunder shall be [100%] in addition to loan interest
rate hereunder.
 
Article 7 Compound interest is not calculated under the interest rate.
 
Chapter III Loan Issuance and Repayment
 
Article 8 Party B shall issue the loan to Party A in accordance with    1     ,
provided that the Contract is effective, and Party A has completed loan
transaction, guarantee transaction and all other transactions agreed herein: (1)
where the aforesaid conditions are met, the payment shall be made in a lump sum
within three (3) days; (2) others    /     .
 
Article 9 Three parties agree that, the day when Party B entrusted Party C to
transfer the loan amount agreed herein to the loan account opened by Party A at
Party C shall be deemed that Party B has performed the loan issuance obligation.
Party B shall not issue the loan to Party A directly.
 
Article 10 Party A shall repay the loan to Party B in accordance with the
payment method and term agreed herein. The payment method of the principal and
interest of the loan hereunder will be the following item 1  :
 
1. The principal and the interest shall be paid together, i.e., the loan
principal and interest shall be paid off on due date;
 
2. The payment shall be made monthly with principal and interest repaid in a
lump sum. The settlement date is the    /    day every month. When the loan is
due, the interest shall be paid with the principal;
 
3. Others:                   /       
 
Article 11 Three parties agree that, where Party A repays the amount payable to
the loan account opened by Party A at Party C before repayment date, it shall be
deemed that Party A has performed the relevant loan repayment obligation. Party
A will not repay the loan to Party B directly.
 
Article 12 Where Party A wishes to repay the loan in advance, prior consent
shall be obtained from Party B. Where Party B agrees prior repayment by Party A,
Party C shall be informed of date of prior repayment, repayment principal and
interest agreed by Party A and Party B in written form. In addition, Party A
shall pay penalty of              /               to Party B upon repayment of
principal.
 
 
3

--------------------------------------------------------------------------------

 
 
Chapter IV Guarantee
 
Article 13 In order to ensure the loan hereunder can be paid off, Party A and/or
the third party shall provide Party B with the
following       /           guarantee:
 
1. (Matching) Z.R.D.B.Z No.              /                Guarantee Contract;
 
2. Others              /                .
 
Chapter V Agent Receipt and Payment
 
Article 14 Party B entrusts Party C to transact funds receipt and payment
regarding loan issuance and loan payment hereunder.
 
Article 15 Where Party C transfers the funds deposited by Party B to the loan
account opened by Party A at Party C within three (3) working days under the
instruction of Party B, it shall be deemed that Party C has performed entrusted
issuance of loan.
 
Article 16 Party A hereby makes an irrevocable authorization to Party C that
Party C shall automatically deduct the funds equal to the amount due in the loan
account opened by Party A at Party C on repayment date, and transfer the funds
within one (1) working day to account opened by Party B at Party C (account No.
6226221580758446, account name  Wang Qiaoqia  ). And it shall be deemed that
Party C has performed the entrusted loan repayment transfer obligation.
 
Article 17 Where multiple creditors are involved, Party A shall not only deposit
sufficient repayment principal and interest agreed into the loan account, but
also provide distribution lists for every creditor. Party C shall check the
validity of the list in accordance with the Loan Contract before transfer the
money. Where any lists are not valid, they shall be reported to Party A and
Party B in time.
 
Article 18 Party C may charge 1.2% of the loan amount as the entrustment
remuneration. Three parties agreed that Party A shall pay such remuneration to
the appointed account by Party C: 9988150001000011 in a lump sum within three
(3) days after loan issuance. Where Party A fails to make actual payment, Party
C may require Party B to pay for the remuneration. The undertaking of such
remuneration by Party A shall not affect the interest undertaking agreed in
Article 4 hereof.
 
Chapter VI Funds (Account) Supervision
 
Article 19 Party B entrusts Party C to supervise the loan usage by Party A.
 
Article 20 After Party B issues the loan to the account opened by Party A at
Party C, three parties agree that Party C shall supervise such account. Three
parties also agree that after Party A provides the basic transaction documents
consistent with loan purpose, it may apply to require Party C to make entrusted
payment to relevant funds or payment in other methods agreed by Party B in
written form, otherwise Party A shall not use the funds in the account.
 
Three parties agree that, the aforesaid entrusted payment means the payment to □
bank account of transaction counterpart in transaction documents of Party A; □
other bank accounts appointed by Party A.
 
Article 21 Party C shall carry out formal examination to the basic transaction
document provided by Party A and reserve the right to refuse funds transfer for
application with inconsistent loan purpose. Where Party A disagrees with the
refusal, Party B will make a decision. Where Party B agrees to transfer the
funds, a written consent for funds transfer shall be sent to Party C; Party B
shall not make unreasonable refusal to the application consistent with loan
purpose, otherwise Party B shall be liable for the breach of contract.
 
Article 22 The basic transaction documents which need to be provided by Party A
to Party C shall include but not limited to: relevant Guarantee Contract, copies
of relevant mortgage and pledge and trading background files, and the copies
shall be consistent with the original copies.
 
Article 23 Party C shall make formal examination within _____ days after the
application proposed by Party A. Where funds transfer decision is made or
payment instructed by Party B, the payment shall be made to the appointed
account by Party A within ___ working days after examination or instruction.
 
 
4

--------------------------------------------------------------------------------

 
 
Article 24 Party B entrusts Party C to monitor loan usage of Party A in
compliance with the frequency of the following item     1     , and Party A
agrees to cooperate with Party C:
 
1. Post loan examination for every half a year;
 
2. Post loan examination for every quarter;
 
3. Post loan examination for every monthly.
 
Article 25 After Party C has made post loan examination, it shall provide Party
B with a written report which shall include 1. Party A's financial information;
2. Guaranty value information; 3. Other information required by Party
B__________________.
 
Article 26 Party C may charge     /    % of the loan amount as the entrustment
remuneration. Three parties agree that such remuneration shall be paid by Party
A to the account appointed by Party C in a lump sum after the issuance of loan:
   /    . The undertaking of such remuneration by Party A shall not affect the
interest undertaking agreed in Article 4 hereof.
 
Chapter VII Other Entrustments
 
Article 27 Party B reserves the right to decide whether to entrust Party C for
the guarantee registration and the like, with the fee of    /     
yuan/transaction.
 
Article 28 Provided that the local government carries out the registration
filing system on private lending, Party B has the right to decide whether or not
to entrust Party C for registration filing, with the fee of     /     
yuan/transaction.
 
Article 29 The pledge guarantee hereunder which requires Party C to occupy the
guaranty entrusted by Party B shall be stipulated in a separate agreement by and
between both parties.
 
Chapter VIII Rights and Obligations of Three Parties
 
Article 30 Rights and Obligations of Party A
 
1. Party A shall guarantee that the loan is properly authorized. Where Party A
is a natural person who is married, the loan shall be deemed as the joint loan
of both spouses.
 
2. Party A shall use the loan in compliance with the agreements agreed herein
without changing loan purpose or embezzling the loan, or engaged in illegal
activities with borrowed funds;
 
3. Party A shall guarantee that it does not make fictitious transaction, the
provided transactions and counterparts exist, and all the information, documents
and materials provided are genuine, complete, legal and effective;
 
4. Party A has the right to use the whole loan amount herein within agreed time.
 
5. Party A shall provide Party B with corresponding transaction documents,
voucher or other transaction certificate as required, and ensure the provided
materials are genuine, complete, legal and effective.
 
6. Party A shall accept the research from Party B or entrusted Party C by Party
B regarding its credit status and contractual capability; it shall also actively
cooperate with Party B for the loan usage checking;
 
7. Where Party A changes the contact address, work unit, domicile or habitual
residence, telephone number etc., it shall inform Party B within five (5) days
after such changes.
 
8. Party A agrees to be liable for the fee of the Contract and the registration,
storage, insurance, notarization, identification, evaluation, registration
filing and legal service hereunder;
 
9. Party A shall inform Party B and Party C within three (3) days after loan and
guarantee transaction. Where singe loan or guaranteed amount exceeds
RMB     /     or balance exceeds RMB    /    , prior consent shall be obtained
from Party B and Party C shall be informed.
 
10. Party A authorizes Party C to inquire its information in credit system.
 
 
5

--------------------------------------------------------------------------------

 
 
11. Party A or its major responsible person shall inform Party B and Party C
with three (3) days after marriage status change or other properties division
events.
 
12. Party A is obliged to pay the entrustment remuneration and post loan
supervision remuneration to Party C, and it shall not have the right to file a
claim for recovery to Party B.
 
Article 31 Rights and Obligations of Party B
 
1. Party B shall pay for the loan to Party A in full specified amount as
scheduled, provided that Party A has fully performed the duty hereunder and meet
the requirements for loan payment;
 
2. Party B has the right to check the loan usage hereunder;
 
3. Party B shall guarantee that it has the full right to conclude the Contract;
make the commitment to keep the personal information and trade secrets
confidential, unless otherwise stipulated by laws and regulations;
 
4. Party B shall guarantee that it has the legal right to control the funds and
the funds resource is legal.
 
5. Party B has the right to charge principals and interests agreed hereunder.
 
Article 30 Rights and Obligations of Party C
 
1. Party C shall accept the entrustment to provide service for agent receipt and
payment of loan funds and post loan supervision to Party A.
 
2. It has the right to get the remuneration for entrusted items agreed herein.
 
3. Party C is entrusted by Party B as the funds (account) supervisor. After the
examination of loan purpose, which is consistent with the agreements hereunder,
Party C may make the payment directly.
 
4. Except for the entrusted matters by Party B agreed herein, any other loan
repayment or any other forms to undertake guarantee responsibility.
 
XI Liability for Breach of Contract
 
Article 31 Where Party A fails to repay the principal and interest of loan
agreed herein or fails to use the loan to agreed purpose, it shall be liable for
breach of contract.
 
Article 31 Where one the following situation occurs, Party B reserves the right
to terminate the Contract and charge Party A of     5%    of contract amount as
the penalty; where Party B terminates the Contract in accordance with this
article, the issued loan hereunder shall be due immediately. Party B has the
right to require Party A repay all or part of the loan principal and interest in
advance, and has the right to stop repaying unpaid loan and handle
mortgage/pledge and/or require guarantor to undertake guarantee responsibility:
 
31.1 Party A fails to repay the loan principal and interest within 15 days after
due date;
 
31.2 Party A changes the loan purpose or embezzles the loan without prior
consent from Party B, or use the loan and assets bought by loan to be engaged in
illegal activities;
 
31.3 Relevant materials provided by Party A are not genuine or covering major
events, endangering the loan safety of Party B;
 
31.4 Where the guaranteed property is torn down, sold, transferred, exchanged,
given away or in other condition, or is damaged, destroyed or the value is
obviously reduced, while Party A fails to provide new, valid and sufficient
guaranty as required by Party B;
 
31.5 Party A or its guarantor shows that it refuses to perform any obligations
hereunder through clear expression or its actual performance;
 
31.6 Party A defaults any of the obligations hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
Article 32 Where Party B fails to issue the loan in accordance with the
agreement, it shall pay Party A the penalty for the delay, based on amount
payable and due interest rate; where the delay exceeds 15 days, Party A has the
right to terminate the Contract and charge _____% of contract amount as the
penalty; where Party A terminates the Contract in accordance with the agreement,
the paid loan shall continue to be in accordance with the Contract, while the
unpaid loan shall not be paid.
 
Article 33 Either Party A or Party B leads to the invalidity or impossible of
performance of the Contract, it shall be deemed as breach the contract. The
other party has the right to charge the default party of     /    % of contract
loan amount as the penalty, and the default party shall be liable for the actual
damage of the other party.
 
Article 34 Notwithstanding the agreements in the Contract, Party C shall not be
liable for any indirect damage, and the liability for breach of contract
hereunder or any other possible infringement responsibility shall not exceed
received amount by Party C under the Contract.
 
X. Miscellaneous
 
Article 35 The Contract shall be effective upon the signatures and seals of all
parties. Where the Guarantee Contract and the agreement of the Contract are not
concluded by Party A and its Guarantor as required by Party B, Party B shall not
assume the responsibility to issue the loan.
 
Article 36 After the effectiveness of the Contract, unless otherwise stipulated
by laws and regulations or agreed herein, Party A and Party B shall not modify
the Contract or terminate the Contract in advance. Where modification or
termination is required, it shall be effective after it is confirmed by both
parties in written form and informed Party C.
 
Article 37 Any disputes arising out of or in connection with the Contract shall
be settled through consultation. Where no agreement is reached, it shall be
referred to competent people's court at the signing place. The signing place of
the Contract is    Fuzhou    .
 
Article 38 Where Party B files a lawsuit to protect its credit due to the breach
of contract by Party A, Party A shall be liable for the fees paid by Party B for
protection of credit and guarantee right (including but not limited to lawyer
fees and travel fees).
 
Article 39 Any matters uncovered herein may be concluded in separate agreements
in written form by all parties. The appendixes of the Contract are internal
parts of the Contract, and have the same legal effect with the Contract.
 
Article 40 The contract is made in triplicate with the same legal effect, with
Party A, Party B and Party C holding one copy(s).
 
(This space intentionally left blank)
 
 
 

        China Minsheng Banking Corp., Ltd.                  
Special Seal for Legal Contract Check
                 
Fuzhou Branch

 
 
7

--------------------------------------------------------------------------------

 
 
(The page is for signature)
 
Party A (or agent): Jiangxi Zhangshu (Yida) Tourism and Development Co., Ltd.
Chen Minhua (seal)
Date: July 22, 2013
 
Party B (or agent): Wang Qiaoqia (signature)
Date: July 22, 2013
 
Party C (or agent): China Minsheng Banking Corp., Ltd.
Su Suhua (seal)
Date: July 22, 2013
 
Spouse/other joint debtor of Party A (or agent):   (signature)
Date:
 
 
 

        China Minsheng Banking Corp., Ltd.                  
Special Seal for Legal Contract Check
                 
Fuzhou Branch

 
 8

--------------------------------------------------------------------------------